DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 18, 2021 have been fully considered but they are not persuasive. 
35 U.S.C. § 101
Applicant, “assuming, arguendo, that the claims can be understood as comprising or involving a ‘fundamental economic practice,” argues that the claims integrate the alleged abstract idea into a practical application. Amnt. 2. Applicant cites DDR Holdings and argues that the “claims address a challenge particular to computer-based virtual currency transactions that does not arise in real-world currency transactions.” Amnt. 3. Applicant explains that the “claims address the problem that conventional virtual currency, including blockchain-based cryptocurrency, can be moved instantaneously peer-to-peer but is not immediately spendable. . . . that converting virtual currency to real, spendable currency conventionally has required a transfer to a checking account or other like transaction that is not completed in real time.” Amnt. 3. Applicant explains that “[w]ith a digital payment card having been generated upon the registration of the 
The Examiner is not persuaded that Applicant’s digital payment card is an additional element that transforms the judicial exception, fundamental economic practice, into a practical application. While Applicant suggests that the digital payment card solves a problem that cryptocurrencies are not immediately spendable, Applicant’s specification does not explain how the digital payment card effectively solves this problem; rather, Applicant’s specification assumes this solution. Applicant’s specification explains that “[i]n response to Person A’s request to send money, the blockchain payment apparatus 100 may convert cryptocurrency such as Bitcoin belonging to Person A into real currency in the form of a digital payment card 145 that is spendable by Person B.” Spec., [0032]. Applicant’s specification explains that “[a]ter generating the digital payment card 145, the digital payment card generator 140 may credit the payment amount to the recipient, for example, by loading the amount of the payment request onto the digital payment card 145” and “[t]he money loaded on the digital payment card 145 is real, spendable currency that can immediately be spent by Peron B, avoiding 
That the digital payment card provides the new user “a means to convert blockchain-based cryptocurrency into a spendable form” assumes either (a) that Applicant’s invention works in an environment that does not require cryptocurrency to be exchanged for fiat currency—that merchants using payment terminals accept payment in the form of cryptocurrency—or (b) that, at some point, the blockchain-based cryptocurrency must be exchanged for fiat currency. If (a), then the Examiner is not convinced that Applicant’s digital payment card provides any improved technological functions outside those performed by banks issuing conventional debit cards. Money is transferred from one person’s account to another and is spendable by the recipient’s bank-issued debit card. If (b), then the Examiner is not convinced Applicant’s specification has adequately 
For these reasons the Examiner determines Applicant’s digital payment card simply allows for the exchange of currency in a digital environment and does not integrate this fundamental economic practice into a practical application. Accordingly, the Examiner maintains the rejection of Applicant’s claims under 35 U.S.C. § 101. 
35 U.S.C. § 103
Applicant argues that the Examiner’s cited reference, Chikkanna, fails to disclose “generating an invitation in response to payment of the cryptocurrency payment invoice, the invitation to be transmitted wirelessly to the recipient using the unique identifier.” Amnt. 5. Applicant asserts that “Chikkanna does not teach that this notification text message is generated ‘in response to payment of the cryptocurrency payment invoice” and “the system only checks availability of funds in the payer’s virtual account.” Amnt. 5. The Examiner submits that Chikkanna authorizes payment of cryptocurrency from a sender to a receiver and records 
The Examiner understands Applicant to be asserting that the difference between Applicant’s invention and Chikkanna is that Applicant’s invention prefunds a single transaction, i.e., funding a purchase order, and Chikkanna funds an account, presumably for performing multiple transactions. The Examiner disagrees with this characterization of Chikkanna. 
As set forth in the non-final rejection, Chikkanna discloses that “the payment service sends a notification text message to the payee mobile device,” notifying “the payee regarding the payee balance of the virtual payee account.” Chikkanna, col. 8 ll. 52–55. The payee is then invited to redeem or disclaim the funds. Id. col. 8 ll. 56–64. According to Chikkanna, the invitation is sent in response to funding the virtual payee account. Id. col. 8 ll. 52–55 (“In Step 207, the payment service sends a notification text message to the payee mobile device. Specifically, the notification text message notifies the payee regarding the payee balance of the virtual payee account.”). 
Funding the virtual account reads on Applicant’s paying the purchase order. MPEP § 2144.01 (“[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the Id. col. 8 ll. 46–48. Accordingly, Chikkanna sends the invitation in response to paying the purchase order. 
The Abstract and Figure 2.1 further support the Examiner’s position. MPEP § 1207.03(a) (“If the examiner’s answer cites a different portion of an applied reference which goes no farther than, and merely elaborates upon, what is taught in the previously cited portion of that reference, then the rejection does not constitute a new ground or rejection.”). The Abstract explains that Chikkanna’s system receives a payment text message, transfers a specified amount into a virtual payee account, and invites, by notification message, the designated payee to claim the funds in the virtual payee account. Chikkanna, Abstract. Figure 2.1 shows that at step 206 the system transfers the payment amount from the virtual payer account to the virtual payee account and, at step 207, sends a notification text message to notify the payee regarding a payee balance of the virtual payee account. Id., FIG. 2.1. 
. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a method of organizing human activity, which is an abstract idea. This judicial exception is not integrated into a practical application because the claim elements solve a business problem, not a technological problem. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered individually and in combination amount to judicial exception performed on a blockchain network.
Claims 1, 15, and 17
Claims 1, 15, and 17 are Applicant’s independent claims. Claim 1 is directed to an article of manufacture, a “non-transitory program storage medium,” claim 15 a method, and claim 17 a system. But otherwise, claims 1, 15, and 17 recite the 
Receiving . . . a . . . payment request including a payment amount and a unique identifier of a recipient;
generating a cryptocurrency payment invoice in response to receiving the . . . payment request;
generating an invitation in response to payment of the cryptocurrency payment invoice, the invitation to be transmitted . . . to the recipient using the unique identifier;
receiving . . . an acceptance of the invitation and one or more items of new user information associated with the recipient;
generating a . . . payment card in the name of the recipient in response to receiving the acceptance and the new user information, the . . . payment card including a card number pulled from a bank identification number (BIN) range; 
after said generating the . . . payment card, crediting the payment amount to the recipient.

As reflected above, Applicant’s claim 1 is directed to steps for receiving a payment request, generating an invoice, generating an invitation, receiving an 
Apart from Applicant’s limitations directed to the abstract idea, Applicant’s claim 1 includes additional elements: a first and second electronic device, a peer-to-peer [network], wireless transmission, and a digital payment card. These additional elements do not, however, transform Applicant’s invention into a practical application. The specification explains that Applicant’s invention “facilitat[es] the integration of blockchain-based cryptocurrency (e.g., Bitcoin) into systems that support the immediate conversion of virtual currency in real, spendable currency.” Spec., [0008]. Converting one currency to another is a business problem, not a technological one. The additional elements of claim 1 operate to solve this business problem in a wireless, virtual environment. The additional elements do not affect the functioning of technology, nor do they solve a technological problem. Accordingly, Applicant’s additional elements do not integrate the judicial exception into a practical application. 
	When considered individually and as an ordered combination, the limitations of Claim 1 do not amount to significantly more than the abstract idea. Individually, 
	For the reasons just discussed, claims 1, 15, and 17 are rejected under 35 U.S.C. § 101 as reciting a judicial exception without more. 

Claims 2, 16, and 18
Claims 2, 16, and 18 depend from claims 1, 15, and 17 but otherwise recite the same limitations. Accordingly, claim 2 is discussed as representative of claims 16 and 18. Claim 2 recites: 
The non-transitory program storage medium of claim 1, wherein the unique identifier is selected from the group consisting of a phone number, an email address, and a social network ID.

Claim 2 further limits the payee’s identifier as recited in claim 1 and does not recite any additional limitations. Accordingly, for the same reasons as set forth for claim 1, claims 2, 16, and 18 are rejected under 35 U.S.C. § 101. 


Claims 3 and 19
Claims 3 and 19 depend from claims 1 and 15 but otherwise recite the same limitations. Accordingly, claim 2 is discussed as representative of claims 16 and 18.
The non-transitory program storage medium of claim 1, wherein said generating the cryptocurrency payment invoice includes calling . . . a cryptocurrency payment processor.

Claim 3 recites the additional element API. However, the API does not solve a technological problem and exists only to carry out the recited judicial exception with a payment processor.  Accordingly, claims 3 and 19 are rejected under 35 U.S.C. § 101.

Claim 4
Claim 4 recites: 
The non-transitory program storage medium of claim 1, wherein said generating the digital payment card includes communicating the received peer-to-peer payment request and new user information to a payment processing platform and receiving the digital payment card from the payment processing platform.

Claim 4 further limits the steps for communicating a payment request and recites no additional elements.  Accordingly, for the same reasons at set forth for claim 1, claim 4 is rejected under 35 U.S.C. § 101. 

Claim 5
Claim 5 recites: 
The non-transitory program storage medium of claim 1, wherein said crediting the payment amount to the recipient includes loading the payment amount onto the digital payment card.

Claim 5 further limits the loading step of claim 1’s recited judicial exception and recites no additional elements.  Accordingly, for the same reasons as set forth for claim 1, claim 5 is rejected under 35 U.S.C. § 101. 

Claim 6
Claim 6 recites: 
The non-transitory program storage medium of claim 1, wherein the . . . payment card is reloadable.



Claim 7
Claim 7 recites: 
The non-transitory program storage medium of claim 6, the operations further comprising: 
receiving, from the second electronic device, a token request including a cash amount; and
generating a disposable digital card loaded with the cash amount in response to receiving the token request.

Claim 7 further limits the additional element digital payment card by rendering it disposable. Rendering the digital payment card does not transform the judicial exception recited for claim 1 because it solves a business problem, not a technological problem. And, when considered individually and as an ordered combination, simply amounts to the judicial exception: transferring money from one account to another, albeit to a disposable card. Accordingly, claim 7 is rejected under 35 U.S.C. § 101. 

Claim 8
Claim 8 recites: 
The non-transitory program storage medium of claim 7, wherein said generating the disposable digital card includes communicating the received token request to a payment processing platform and receiving the disposable digital card from the payment processing platform. 
Claim 8 further limits the communicating and receiving steps the abstract idea: transferring money from one account to another. Claim 8 does not recite any additional elements. Thus, for the reasons as set forth above with respect to claims 7 and 1, claim 8 is rejected under 35 U.S.C. § 101. 

Claims 9–14, and 20
Claims 9-14, and 20 essentially recite that various communications, which are sent and received to perform Applicant’s claimed method, are further stored on a blockchain. Claims 9 and 10 relate to storing a state of the payment invoice, claims 11 and 12 relate to storing a state of the invitation, claims 13 and 14 relate to storing a state of the digital payment card, and claim 20 simply includes a permissioned blockchain. As such, claims 9-14 recite the same judicial exception 
Claim 9 recites: 
The non-transitory program storage medium of claim 1, further comprising storing a state associated with the cryptocurrency payment invoice . . . .

Claim 9 depends from claim 1 and accordingly imports the same judicial exception recited for claim 1: transferring money from one account to another. But claim 9 further recites the additional element permissioned blockchain framework. However, claim 9’s recitation of permissioned blockchain framework does not transform the judicial exception into a practical application because the blockchain serves only to store information. Claim 9’s inclusion of a blockchain framework still solves a business problem, not a technological one, and does not even effect the functioning of technology. And when considered individually and as an ordered combination, claim 9 amounts to nothing more than the judicial exception integrated into a blockchain framework.  Accordingly, for the reasons just discussed, claims 9 through 14 and 20 are rejected under 35 U.S.C. §101. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–2, 4–6, 9–18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chikkanna in view of Walters.
Claims 1, 15, and 17
	Claims 1, 15, and 17 are Applicant’s independent claims. Claim 1 is directed to an article of manufacture, a “non-transitory program storage medium,” claim 15 a method, and claim 17 a system. But otherwise, claims 1, 15, and 17 recite the 
Chikkanna, Bitcoin Transaction Using Text Message, U.S. Pat. No. 10,043,174 (Aug. 7, 2018) teaches the following limitations of claim 1:
receiving, from a first electronic device, a peer-to-peer payment request including a payment amount and a unique identifier of a recipient; Chikkanna discloses that “a payment text message is receive[d] by the payment service from a payer mobile device of the payer.” Chikkanna, col. 8, ll. 3–4. Chikkanna discloses that “the payment text message includes a payment amount and an identifier of a payee mobile device of a payee.” Chikkanna, col. 8, ll. 5–8. Chikkanna’s payment service is connected to the payer and payee by “the peer-to-peer virtual currency network 120.” See Chikkanna, col. 5, ll. 4–10. 
generating a cryptocurrency payment invoice in response to receiving the peer-to-peer payment request
generating an invitation in response to payment of the cryptocurrency payment invoice, the invitation to be transmitted wirelessly to the recipient using the unique identifier; Chikkanna discloses that “the payment service sends a notification text message to the payee mobile device,” which “notifies the payee regarding the payee balance of the virtual payee account.” Chikkanna, col. 8, ll. 52–55. Chikkanna explains that the payee may redeem funds or choose not to claim the funds, in which case “the payer may reclaim (i.e., cancel or reverse) the payment.” Chikkanna, col. 8, ll. 56–64. Chikkanna also discloses in an embodiment that “[t]he notification text message . . . also includes an invitation for the payee to use the payment service[] . . . to access various payment service functionality via text messages” and “to use the payment service[] . . . to claim the payment Chikkanna, col. 12, ll. 11–14, 42–44.  
receiving, from a second electronic device, an acceptance of the invitation and one or more items of new user information associated with the recipient; Chikkanna discloses that in response to receiving a notification text message, “the payee proceeds to claim the funds in the virtual payee account.” Chikkanna, col. 8, ll. 55–57. Chikkanna also discloses that after the payee replies by text to the invitation, the payee gains access to the payment service website that provides the payee a payment service image to 
“generating a digital payment [account] in the name of the recipient in response to receiving the acceptance and the new user information, . . . .” (alteration added) Chikkanna discloses that “the payment service creates a virtual payee account based on the identifier of the payee mobile device.” Chikkanna, col. 8, ll. 24–25. Chikkanna discloses, specifically, that “the virtual payee account is created and maintained by the payment service for the payee.” Chikkanna, col. 8, ll. 25–27. 
after said generating the digital payment card, crediting the payment amount to the recipient. Chikkanna discloses that “in response to creating the virtual payee account, the payment service transfers the payment amount from the virtual payer account to the virtual payee account.” Chikkanna, col. 8, ll. 30–32. 

As reflected by the above mappings, Chikkanna teaches all of Applicant’s invention directed to sending payment transaction messages, inviting designated recipients to open accounts, and then funding the recipients’ accounts with the generating a digital payment card in the name of the recipient . . . the digital payment card including a card number pulled from a bank identification number (BIN) range.
Nevertheless, a second reference, Walters, does. See generally Walters et al., System and Method for Authorizing Transactions in an Authorized Member Network, U.S. Pat. No. 10,637,644 (Apr. 28, 2020). Walters teaches “a transaction device having substantially a look and feel of a traditional credit card and including both memory and processing capability” “used to support member blockchain transactions.” Walters, col. 3, ll. 32–35. Walters teaches that “member devices may include credit-card like devices . . . [and] may comprise so-called ‘smart’ cards, credit cards having embedded processors, cellular phones, tablet devices and the similar devices.” Walters, col. 4, ll. 28–34. But in order to use a member device, Walters first requires users to open authorized accounts: “a member opens an account with a central authority, such as a bank, card issuer, cryptocurrency issuer or the like.” Walters, col. 5, ll. 39–41; FIG. 3, units 300, 302. Walters explains that once the member has created an account, “the central authority populates an initial blockchain block using information related to the account, such as a member number, an account number, and an account value” and “distributes the blockchain 
A Person of ordinary skill in the art (“POSITA”) would have been motivated by the benefit of efficient verification to combine Chikkanna with Walters and arrive at a system that allows for a sender, payer to communicate a payment, and a recipient, payee to receive funds into an account represented on a blockchain. The POSITA would recognize that combining Chikkanna with Walters would allow users to send back and forth virtual currencies such that other devices, e.g., merchant devices, could discern and verify the current state of either account. And with further reference to Walters, the POSITA would understand the convenience of having the user accounts connected to devices that have a “substantially similar” look and feel to traditional credit cards. See Walters col. 4, ll. 35–40.  
Chikkanna discloses a system for exchanging payments. Chikkanna’s system “receive[s] . . . a payment text message comprising a payment amount and an identifier of a payee mobile device . . . validat[e]s the payment text message based at least on a payer balance of a virtual payer account maintained by the payment service for the payer, creat[es] . . . a virtual payee account based on the identifier of the payee . . . transfer[s] . . . the payment amount from the virtual payer account to the virtual payee account, and send[s] . . . a notification text message to notify the payee regarding a payee balance of the virtual payee account.” Chikkanna, col. 3 ll. 
Walters also teaches a system for exchanging payments. And like Chikkanna’s, Walters’s system also provides sender, payer a means to communicate transaction messages wherein the recipient, payee receives funds into a virtual account. See Walters, col. 6 ll. 30–34. But unlike Chikkanna, Walters further teaches that the sender, payer’s and the recipient, payee’s accounts are represented on a blockchain. See id. at col. 5 ll. 41–44. As such, Walters’s system boasts a more-efficient means to verify transactions. See id. at col. 3 ll. 28–31. Accordingly, a POSITA would have been motivated to modify Chikkanna such that Chikkanna’s account and payment messages would be posted to Walters’s blockchain. The POSITA would have understood the efficiency in allowing participating users to verify the state of each other’s accounts from the blockchain. And because Chikkanna and Walters would in combination perform their same, resident functions, the POSITA would know their combination to require only routine programming well within the skill of the ordinary programmer.
Thus, for the reasons set forth above, a POSITA would have found Applicant’s invention obvious over Chikkanna in view of Walters at a time before 

Claims 2, 16, and 18
Claims 2, 16, and 18 depend from claims 1, 15, and 17 but otherwise recite the same limitations. Accordingly, claim 2 is discussed as representative of claims 16 and 18. Chikkanna discloses the limitation of claim 2 additional to claim 1. 
wherein the unique identifier is selected from the group consisting of a phone number, an email address, and a social network ID. Chikkanna discloses that “[i]n one or more embodiments, the identifier is the mobile phone number of the payee mobile device.” Col. 8, ll. 7–8; see also id. col. 4, ll. 59–63 (“[T]he text messages may be based on SMS (i.e., Simple Messaging Service), MMS (i.d., multimedia messaging service), Unstructured Supplementary Service Data (USSD) protocol, Internet chat, online messenger, other text messaging service known to those skilled in the art.”). 
For the reasons set forth above with respect to claim 1, a person of ordinary skill in the art would have found Applicant’s invention obvious over Chikkanna in view of Walters at a time before Applicant filed the current Application. Claims 1, 15, and 17 are rejected under 35 U.S.C. § 101.

Claim 4
Claim 4 depends from claim 1. Walters teaches the limitations of claim 4 additional to claim 1:
wherein said generating the digital payment card includes communicating the received peer-to-peer . . . new user information to a payment processing platform and receiving the digital payment card from the payment processing platform. Walters teaches that for the “initial setup of an authorized account,” “a member opens an account with a central authority, such as a bank, card issuer, cryptocurrency issuer or the like.” Walters, col. 5, ll. 39–44. Walters further teaches that that “the central authority populates an initial blockchain block using information related to the account, such as a member number, an account number, and an account value” and “distributes the blockchain to the merchant devices and the member devices. . . . prior to . . . delivery of the device to the member consumer” Walters, col. 5, ll. 42–44, 48–53; FIG. 3, units 300, 302, 306, 308.   

Walters’s account is created with or without an initial payment request. As such, Walters does not teach “communicating the . . . payment request.” However, Chikkanna does. Chikkanna teaches that “in response to validating the payment 

Claim 5
Chikkanna teaches the following limitation of claim 5 additional to claim 1.
wherein said crediting the payment amount to the recipient includes loading the payment amount . . . . Chikkanna discloses that “in response to creating the virtual payee account, the payment service transfers the payment amount from the virtual payer account to the virtual payee account.” Chikkanna, col. 8, ll. 30–32. 

As discussed above for claim 1, Chikkanna does not discloses a digital payment card and accordingly does not teach “onto the digital payment card.” Nevertheless, Walters does. Walters teaches a device with a credit-card look and feel that is connected to a blockchain. Walters explains that after completing the transaction, the blockchain is updated to reflect the resulting changes to the 
For the reasons set forth above with respect to claim 1, a person of ordinary skill in the art would have found Applicant’s invention obvious over Chikkanna in view of Walters at a time before Applicant filed the current Application. Claim 5 is rejected under 35 U.S.C. § 101. 
Claim 6
Walters teaches the limitation of claim 6 additional to claim 1. 
wherein the digital payment card is reloadable. Walters teaches a member device that has a substantially similar look and feel to a credit card and has an account value stored on a blockchain. See Walters col. 3, ll. 32–36, col. 5, ll. 41–44, 48–53. Walters’s member device is loaded by transactions that cause an update to the blockchain. Id. col. 6 ll. 58–60, col. 6 ll.18–21. 

For the reasons set forth above with respect to claim 1, a person of ordinary skill in the art would have found Applicant’s invention obvious over Chikkanna in 

Claim 9
Walters teaches the limitations of claim 9 additional to claim 1:
The non-transitory program storage medium of claim 1, further comprising storing a state associated with the cryptocurrency payment invoice in a permissioned blockchain framework. Walters discloses “forwarding a blockchain message 405 including information associated with the desired transaction, including the resulting account balance and public/private key information.” Walters, col. 6 ll. 30–34. Walters discloses “sending a validation signal as a part of a blockchain update 420 to the member device 211 and updating the blockchain to reflect the changes to member’s account as a result of the transaction.” Walters, col 6 ll. 57–60.

For the reasons set forth above with respect to claim 1, a person of ordinary skill in the art would have found Applicant’s invention obvious over Chikkanna in view of Walters at a time before Applicant filed the current Application. Claim 9 is rejected under 35 U.S.C. § 101. 


Claim 10
Walters teaches the limitations of claim 10 additional to claim 9:
The non-transitory program storage medium of claim 9, wherein the state associated with the cryptocurrency payment invoice includes a paid/unpaid state of the cryptocurrency payment invoice. Walters discloses “sending a validation signal as a part of a blockchain update 420 to the member device 211 and updating the blockchain to reflect the changes to member’s account as a result of the transaction.” Walters, col 6 ll. 57–60.
For the reasons set forth above with respect to claim 1, a person of ordinary skill in the art would have found Applicant’s invention obvious over Chikkanna in view of Walters at a time before Applicant filed the current Application. Claim 10 is rejected under 35 U.S.C. § 101. 

Claim 11
Walters teaches the limitations of claim 11 additional to claim 1
The non-transitory program storage medium of claim 1, further comprising storing a state associated with the invitation in a permissioned blockchain framework. Walters teaches that the merchant, in response to accepting and validating the user’s sought transaction, “update[e]s the blockchain to reflect the changes to member’s account as a result of the transaction.” Walters col. Id. col. 8 ll. 28–34. Walters also explains that “[m]essage 607b may comprise a monetary transaction consistent with disclosed embodiments, including a transaction value.” Id. col. 48–50. 

For the reasons set forth above with respect to claim 1, a person of ordinary skill in the art would have found Applicant’s invention obvious over Chikkanna in view of Walters at a time before Applicant filed the current Application. Claim 11 is rejected under 35 U.S.C. § 101. 

Claim 12
Walters teaches the limitations of claim 12 additional to claim 11:
The non-transitory program storage medium of claim 11, wherein the state associated with the invitation includes an accepted/unaccepted state of the invitation. Walters teaches that “exemplary blockchains may comprise blocks . . . [and] [b]locks may include messages, such as message 607b and message 607d.” Walters col. 7 ll. 57–59.
For the reasons set forth above with respect to claim 1, a person of ordinary skill in the art would have found Applicant’s invention obvious over Chikkanna in view of Walters at a time before Applicant filed the current Application. Claim 12 is rejected under 35 U.S.C. § 101. 
Claim 13
Walters teaches the limitations of claim 13 additional to claim 1:
The non-transitory program storage medium of claim 1, further comprising storing a state associated with the digital payment card in a permissioned blockchain framework. [Digital payment card stored on a blockchain] Walters teaches that “[i]f . . . it is determined at step 413 that there are sufficient funds in a synchronized blockchain account, then at step 414 the merchant device 210 validates the transaction, sending a validation signal as part of a blockchain update 420 to the member device 211 and updating the blockchain to reflect the changes to member’s account as a result of the transaction.” Walters, col. 6, 54–60. While Walters describes a transaction between a merchant and a member, Walters, nevertheless, acknowledges 

For the reasons set forth above with respect to claim 1, a person of ordinary skill in the art would have found Applicant’s invention obvious over Chikkanna in view of Walters at a time before Applicant filed the current Application. Claim 13 is rejected under 35 U.S.C. § 101. 
Claim 14
Walters teaches the limitations of claim 14 additional to claim 13:
The non-transitory program storage medium of claim 13, wherein the state associated with the digital payment card includes an amount loaded onto the digital payment card. Walters teaches that “the central authority populates an initial blockchain block using information related to the account, such as a member number, an account number, and an account value.” Walters col. 5 ll. 42–44. 

For the reasons set forth above with respect to claim 1, a person of ordinary skill in the art would have found Applicant’s invention obvious over Chikkanna in view of Walters at a time before Applicant filed the current Application. Claim 14 is rejected under 35 U.S.C. § 101. 

Claim 20
Walters teaches the limitations of claim 20 additional to claim 17:
The system of claim 17, wherein the one or more servers comprises a permissioned blockchain framework. Regarding the step for adding blocks to the blockchain, Walters contemplates that “the header may be digitally signed with a cryptographic key of an authorized system.” Walters col. 8, ll. 14–15. Walters explains that “[t]his digital signature may be verified using a key available to the members of system 100” and that “[g]enerally, one or more designated nodes of an authorized member network . . . may generate blocks 601 including headers 602, proofs 605, and message 607 to initiate a payment transaction over the authorized network.” Id. col. 8 ll. 16–22 (emphasis added). 
For the reasons set forth above with respect to claim 1, a person of ordinary skill in the art would have found Applicant’s invention obvious over Chikkanna in view of Walters at a time before Applicant filed the current Application. Claim 20 is rejected under 35 U.S.C. § 101. 

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chikkanna and Walters as applied to claims 1-6 and 9-20 above, and further in view of Knowledge.
Claims 3 and 19
Claims 3 and 19 depend from claims 1 and 15 but otherwise recite the same limitations. Accordingly, claim 2 is discussed as representative of claims 16 and 18. Chikkanna discloses the limitation of claim 3 additional to claim 1. 
wherein said generating the cryptocurrency payment invoice includes calling an API associated with a cryptocurrency payment processor. Chikkanna teaches that in a preferred embodiment, “the non-fungible financial property may be the virtual currency created, transferred, and tracked in the peer-to-peer virtual currency network” but that in another embodiment, “the balance and deposit/withdrawal activities may be based on a real currency.” Chikkanna, col. 6, ll. 6–11. In the second embodiment, Chikkanna contemplates that “the virtual payer account and the virtual payee account may be linked to additional financial accounts maintained by other financial institution for the payer and the payee.” Chikkanna, col. 6 ll. 20–24. 

See generally The Basics of API Banking: What Every Bank Manager Should Know About Banking APIs, Knowledge (June 11, 2018), https://knowledge.fintecsystems.com/en/blog/the-basics-of-api-banking-what-every-bank-manager-should-know-about-banking-apis (“A banking API is an interface through which a financial institution provides data about customers, accounts and transactions.”). As such, the POSITA would be motivated to include functionality for calling or connecting to a payment processor’s API. Accordingly, for the reasons set forth above with respect to claim 1, a person of ordinary skill in the art would have found Applicant’s invention obvious over Chikkanna in view of Walters at a time before Applicant filed the current Application. Claims 3 and 19 are rejected under 35 U.S.C. § 101. 


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chikkanna as applied to claims 1-6 and 9-20 above, and further in view of Bishnoi.
Claim 7
Bishnoi et al., Method and System for Electronic Vouchers Via Blockchain, U.S. Pub. 2019/0012695 (Jan. 10, 2019) teaches the limitations of claim 7 additional to claim 6:
receiving, from the second electronic device, a token request including a cash amount; Bishnoi teaches that “[t]he sender 104 may submit the data in a voucher request to the appropriate entity, such as the issuing institution, blockchain network 114, point of sale device 102, etc.” Bishnoi, [0027]. Bishnoi teaches that the data accompanying the voucher request may include a transaction account number and a redemption amount. Bishnoi, [0027–28, 30] (“The data value may include at least the redemption amount, redemption merchant(s), and expiration date.”).  
generating a disposable digital card loaded with the cash amount in response to receiving the token request. Bishnoi teaches that “[t]he sender device 110 may . . . generate the electronic voucher. . . . [as] a data file that includes at least payment credentials for the selected and verified transaction account and the voucher identification number.” Bishnoi, [0031]. Bishnoi’s 

A person of ordinary skill in the art would have been motivated to combine Bishnoi with Chikkanna because of the convenience offered by sending a disposable card. For example, a POSITA would read Bishnoi and be reminded that “vouchers are often useful as gifts, where the gift giver may want to gift something to the recipient, but are unsure of a specific product to buy, and can provide the recipient with the freedom to spend the amount of the voucher as they please.” Bishnoi, [0002]. And since Bishnoi connects the payment instrument, the voucher, to a blockchain, the POSITA would have been further motivated by the benefit of efficient verification to combine Chikkanna with Bishnoi to arrive at a system that allows for a sender, payer to communicate a payment, and a recipient, payee to receive funds into a voucher that has a loaded value represented on a blockchain. 
For these reasons and the reasons set forth above with respect to claim 1, a person of ordinary skill in the art would have found Applicant’s invention obvious over Chikkanna in view of Bishnoi at a time before Applicant filed the current Application. Claim 7 is rejected under 35 U.S.C. § 101. 


Claim 8
Bishnoi teaches the limitations of claim 8 additional to claim 7:
The non-transitory program storage medium of claim 7, wherein said generating the disposable digital card includes communicating the received token request to a payment processing platform and receiving the disposable digital card from the payment processing platform. Bishnoi teaches that, in some embodiments, “the voucher request is submitted to the issuing institution” for verification. Bishnoi, [0028]. Bishnoi teaches that “[o]nce the transaction account is verified, the voucher request may be submitted to one of a plurality of computing nodes that comprise the blockchain network” and that “[o]nce the electronic voucher data has been successfully added to the blockchain, the node may return a confirmation message to the sender device,” which “may include the voucher identification number generated for the electronic voucher. Bishnoi, [0029, 31]. 

Although Bishnoi exemplifies sending the voucher request to the issuing institution, Bishnoi contemplates that “[t]he sender 104 may submit the data in a voucher request to the appropriate entity, such as the issuing institution 108, blockchain network 114, point of sale device 102, etc.” Bishnoi, [0027]. Accordingly, a POSITA would understand that a payment processing platform, 
For the reasons set forth above with respect to claims 7, a person of ordinary skill in the art would have found Applicant’s invention obvious over Chikkanna in view of Bishnoi at a time before Applicant filed the current Application. Claim 8 is rejected under 35 U.S.C. § 101. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Durvasula et al., Systems and Methods for Loyalty Point Distribution, U.S. Pub. No. 2019/0108542 (Apr. 11, 2019) is relevant as it teaches a blockchain-based system wherein a blockchain API host receives a request to transfer an amount of loyalty points from a first customer account to a second customer account. Durvasula was filed Oct. 9, 2017.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY MICHAEL COOTS whose telephone number is (571)270-7002.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Z.M.C./          Examiner, Art Unit 3685                                                                                                                                                                                              
/PATRICK MCATEE/          Supervisory Patent Examiner, Art Unit 3685